NO. 07-10-0115-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                  FEBRUARY 2, 2011
                           ______________________________


                             GAVINO DURON, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                         _________________________________

              FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY;

            NO. C-1-CR-08-500442; HONORABLE ELISBETH EARLE, JUDGE

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


         Following a plea of not guilty, Appellant, Gavino Duron, was convicted by a jury

of assault. Punishment was assessed by the trial court at 250 days confinement in

county jail. After the record and briefs were filed in this case, it came to this Court's

attention that the Trial Court's Certification of Defendant's Right of Appeal contained in

the clerk's record does not have any of the options marked.           Consequently, the

certification is defective. See Dears v. State, 154 S.W.3d 610, 614 (Tex.Crim.App.

2005).
        Therefore, we abate this appeal and remand the cause to the trial court for

further proceedings.1        Upon remand, the trial court shall utilize whatever means

necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal

in compliance with Rule 25.2(d).2              Once properly completed and executed, the

certification shall be included in a supplemental clerk's record. See Tex. R. App. P.

34.5(a)(12). The trial court shall cause the supplemental clerk's record to be filed with

the Clerk of this Court within 30 days of the date of this order. This order constitutes

notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of

the defective certification.        If a supplemental clerk's record containing a proper

certification is not filed in accordance with this order, this cause will be referred to this

Court for further action. See Tex. R. App. P. 25.2(d).


        It is so ordered.


                                                         Per Curiam


Do not publish.




1
 Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. Tex. Gov’t Code Ann. § 73.001 (West 2005).
Cognizant that Rule 41.3 of the Texas Rules of Appellate Procedure requires precedent of the transferor
court to be applied, the transferee court is not expected to follow the transferor court's local rules or
otherwise supplant its own local procedures with those of the transferor court. See Tex. R. App. P. 41.3
Notes and Comments.
2
 Because the certification of record already contains the defendant's signature acknowledging notification
of his rights pursuant to Rule 25.2(d), the defendant's signature on the amended certification is not
required.

                                                    2